Thomas, J.:
Plaintiff’s intestate was killed by a collision between two car floats in the Horth river. The tug Brainard had on its starboard side a loaded car float some 225 to 250 feet in length, which caused it to project far ahead of the tug. The decedent was the master of this float and responsible for the securing of the cars on the tracks thereof by proper blocking. The other colliding vessel was Transfer No. 10, owned by the Hew York and Hew Haven Company, which had a similar car float on each side. The general course of the Bravna/rd was southeasterly towards Brooklyn, and the general course of Transfer No. 10 was northwesterly towards Hew Jersey. The starboard float of No. 10 collided with the float of the Brainard. *878The court reserved decision of motions for nonsuit .pending the submission and findings of the jury upon specific questions, and after answers to the effect that the death of plaintiff’s intestate was not caused by the negligence of the captain of either tug dismissed the complaint. The plaintiff appeals from the judgments dismissing the complaint and from the order denying plaintiff’s motion to set aside the direction to dismiss the complaint and grant a new trial and to set aside the special findings of the jury as above indicated. If the status of the plaintiff is the same as if the nonsuit, had. been granted without findings by the jury, that is, if no facts are adjudicated by the verdict, then the plaintiff is entitled to such adjudication, and the nonsuit was error. If the findings are an adjudication, whether or not the nonsuit is based thereon, they should be set aside as against the evidence. One or both of the tugs were guilty of negligence and the jury should have so found. The learned trial justice properly' charged the jury that “ both sides cannot be telliiig the truth. * * * Either they are mistaken, honestly mistaken, or their memory is bad, or perhaps they are trying to make fools of you. I do not know which it is.” And yet the jury. found both' captains free from negligence. An examination of the record will* show that as to both defendants there was a question of fact for the jury and that the jury did not correctly find.
The Brainard'é master testified that he made out the opposite tug at least by her smoke a mile away, dead ahead of him; both were blowing fog signals when 500 feet apart; No. 10 gave a single whistle when 300 feet away; he saw her stack 300 feet away, and her pilot house 200 feet away. He answered the single whistle, ported his helm, which would carry the Bramarcl, to starboard, stopped his engine, gave danger signals when No. 10 was 150 to 200 feet away, then gave the engineer signals- -to go back; when he first-started to back he was “ close on to 200 feet away, maybe 150 feet.” As to the effect of reversing his engine he said : “ By stopping my boat I mean I stopped the engine. I was slowed down all the way across. I'gave the signal to the engineer to stop the engine. The engine was stopped when we gave the signal. The engineer most generally stops then, but the boat hadn’t come to a stop. She will carry her headway a slight, distance. After I gave the signal to stop she went ahead very little because I went back onto her right *879after that. * * * I stopped my engine 1 mean ; the boat kept going on very little. She had been slowed down all the way from Jersey City. The tide was about high-water slack. That wquld have very little effect at all upon my boat. * * * I stopped my. boat right away when I answered the one whistle ; 1 ported my helm. I had steerage way at that time, but it didn’t amount to much. I had probably a little steerage-way, probably half a point or a point; but she would overcome that when I backed. * * * I was backing full speed from the time I was 150 feet to 125 feet away.” The witness intended to say that his boat had lost its headway at the time of collision and was going back through the water. He says that neither tug changed her course from the time they 'were 200 feet apart. He says .that No. 10 kept coming on. “As the boat approached my boat, just before we came together, L heard him ringing three bells and the jingle bell. That meant for him to go back; he was coming ahead half speed, and to go back full speed. "x' * * I heard his three bells to go back when we hit or just before ■ we' hit. * * * Apparently he was headed to pass on my starboard side.” The master of No. 10 says from the time1 of leaving South Ferry he continuously sounded fog signals of one long blast and two short ones, and after stopping a minute or two on account of thick weather in response to a long signal from other boats, proceeded at half speed under one bell; that he saw the Brainard within 200 feet of him and instantly blew an alarm whistle, signaled engineer to back; the Brainard held her way towards him and “ the port corner of his float struck the port corner of our float, starboard float; ” that he did not give one whistle to the Brainard; that the Brainard gave him one whistle which he answered with an alarm whistle, and that he could then see the Brainard' s smoke ; that he was “ not moving ahead at all when he struck me; I was moving back,stern way. ■ I had stern way through the water, going backwards through the water.” And he further testifies: “ Q. Do you mean you were 200 feet from this man when you started to go back through the water ? A. As near as I can judge. Q. Did he follow you up and hit you ? A. Tes.”. Two tugs cannot collide if they are going back and away from each other. Here was a .palpable question of fact for the jury, and the court was not justified in dismissing the eoinplaint as to either defendant, but should have sub*880mitted the question to the jury and taken their verdict. But it may ■ be answered that the court did that very thing. If it did, the jury should have rendered a general verdict, or the court should have directed a verdict for the party entitled, and from the judgment entered thereon, and perchance from the order denying a new trial, the plaintiff could have appealed to this court. As .there is no verdict for either party, and of course no judgment based on the verdict, there can be no review of the same. The only matter that can be reviewed is the judgment entered on the nonsuit and, as has been stated, it is clear that a nonsuit should not have been granted. The plaintiff has appealed from the order denying the motion to set aside the special findings, but as there is no verdict for anybody, and no judgment predicated on a. verdict, such appeal still leaves the nonsuit as the only matter of contention before this-court. But a verdict that neither defendant is liable is clearly contrary to the present evidence. The judgment of nonspit, the order denying a new-trial and denying, it may be, the motion ;to set aside the findings, should be reversed and anew trial granted..
It is urged that the collision and death happened so far to the westward in the river that it was within the jurisdiction of the State óf New Jersey.- The State of New York had jurisdiction, of the locus in quo, and the limitation that obtained in Devoe Manufacturing Co. (108 U. S. 401) is not present. In People v. Central R. R. Co. of N. J. (42 N. Y. 299) it is said : “ Confessedly, vessels afloat upon the waters of the bay or the river are, and were intended to be subject to the exclusive jurisdiction of New York.” And I think that it is undoubted that the municipal law of New York governs the case at bar. (Ferguson v. Ross, 126 N. Y. 459, 463.) If this State has jurisdiction of the waters for the purposes - of commerce and navigation, its legislative power to create a cause of action in favor of the next of kin of one negligently killed by vessels navigating in such waters would follow.
Jenks and Miller, ■ JJ., concurred; Woodward, J., read for i affirmance, with whom Hirschberg, P. J., concurred.